Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a response to Applicant’s communication filed on December 2, 2022.  Application No. 17/080,247, is a U.S. Nonprovisional Application, filed October 26, 2020, which claims the benefit of U.S. Provisional Application No. 62/925,866, filed October 25, 2019.  Claims 1-20 are pending.  
Election/Restriction
Applicant's election with traverse of the invention of group I in the reply filed on December 2, 2022, is acknowledged.  The traversal is on the ground(s) that there would not be a serious search burden to examine the full scope of the claims as broadly construed  This is not found persuasive because in this case the search is substantial.  Please see the attached search report.  The scope of the Markush Formula (XVII) is substantially broad.  It requires searching separate classifications, status and field of search(s); searching different classes/subclasses, including electronic resources, as well as employing different search queries, etc.  Furthermore, the prior art applicable to one invention does not necessarily apply to the other invention, etc.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. Applicant timely traversed the restriction (election) requirement in the reply filed on December 2, 2022.
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Partyka, U.S. Patent No. 3,296,261.  The CAS Abstract for Partyka discloses the following compound:

    PNG
    media_image1.png
    193
    373
    media_image1.png
    Greyscale

(Partyka, citing the CAS Abstract for the compound disclosed therein.)  This compound reads on a compound of Formula (XVII), wherein the formula L is a substituted heteroaryl; n is 1; Ra is H; X is a methyl (1C-alkyl); and R5-7 are hydrogen.

Claims 1-2, 4, 7, and  8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hagen et al., WO92/08719.  The CAS Abstract for Hagen discloses the following compound:

    PNG
    media_image2.png
    217
    310
    media_image2.png
    Greyscale

(Partyka, citing the CAS Abstract for the compound disclosed therein.)  This compound reads on a compound of Formula (XVII), wherein the formula L is a substituted heteroaryl; n is 1; Ra is H; X is a bond; and R5-7 are hydrogen.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Andrianjara et al., US2005/0004126 A1.  The CAS Abstract for Andrianjara discloses the following compound:

    PNG
    media_image3.png
    161
    367
    media_image3.png
    Greyscale

(Andrianjara et al., citing the CAS Abstract for the compound disclosed therein.)  This compound reads on a compound of Formula (XVII), wherein the formula L is a substituted heteroaryl; n is 0; Ra is H; X is a methyl (1C-alkyl); R7 is H; and R5 and R6 are joined together with the atoms they are attached to form a substituted fused ring system.

Claims 1-2 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Yura et al., US2005/0154230 A1.  The CAS Abstract for Yura discloses the following compounds:

    PNG
    media_image4.png
    235
    396
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    266
    426
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    235
    430
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    180
    444
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    209
    444
    media_image8.png
    Greyscale

(Yura et al., citing the CAS Abstract for the compound disclosed therein.)  These compound reads on a compound of Formula (XVII), wherein the formula L is a substituted heteroaryl; n is 0; Ra is H; X is a bond; and R5-7 are H, halo, alkoxy, haloalkyl, or OH.

Claims 1-2, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Berneth, H., DE4304797.  The CAS Abstract for Berneth discloses the following compound:

    PNG
    media_image9.png
    179
    374
    media_image9.png
    Greyscale

(Berneth., citing the CAS Abstract for the compound disclosed therein.)  This compound reads on a compound of Formula (XVII), wherein the formula L is a substituted aryl; n is 0; Ra is H; X is a bond; R5-7 are H.
Conclusion
Claims 1-13 are not allowed. 
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY R ROZOF/
Primary Examiner, Art Unit 1625